Citation Nr: 1332205	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for total abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from December 1983 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2012 for further development.  

On a letter received in June 2013, the Veteran stated, "I am requesting an appointment to meet with you.  Please send the necessary paper work in order to make that appointment official."  As a result, the RO sent a form in July 2013 seeking clarification.  A completed form was received in July 2013 in which the Veteran marked the appropriate line to indicate that she did not wish to appear at a hearing and requested that her case be considered based on the evidence of record.  In a handwritten notation, the Veteran reserved the right to request a hearing at a later date.  To date, no such request has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that the Fayetteville, North Carolina VA Medical Center (VAMC) was negligent by not performing proper testing to diagnose severe anemia, severe bleeding and uterine fibroid tumors in a timely manner and resulted in her having to undergo a hysterectomy.  She asserts that the fibroids that were detected by a specialist she saw after being referred by VA had been present for several years.  See December 2008 Substantive Appeal.  

Pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151 (West 2002).  

As noted in the August 2012 remand, the record includes a January 2008 response to the RO's request for an opinion from the Risk Manager of the VAMC.  The Risk Manager referenced a clinical review and opinion of Dr. E.S.; however, the actual review and opinion itself were not of record.  Per the Board's remand, the RO tried to locate Dr. E.S.'s opinion, but to no avail.  As a result, the record was referred to another physician for an opinion.  

However, the VA opinion obtained in September 2012 is inadequate.  The examiner stated "it is a[s] least as likely as not A(50/50) PROBABILITY that the Veteran's hysterectomy, and any residuals thereof, was PARTLY BUT NOT TOTALY [sic] proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by VA."  As a rationale, the examiner states that the Veteran is "partly responsible" for not seeking definitive care of her dysfunctional bleeding earlier in the course of the disease and "[i]n part the VAMC should have expedited the gynecological appointment in a wom[a]n with chronic dysfunctional symptomatic uterine bleeding.......However; the VAMC has no control of the acceptance of a patient by the specialist or how quickly that appointment occurs." 

The examiner further stated that "it is at less as likely as not that the proximate cause of the Veteran's disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable, including the failure to diagnosis [sic] her condition in a timely manner."  As a rationale, the examiner noted that there is no evidence of negligence on the part of VA.  The examiner commented that it is not unusual to refer to a specialist if the facility does not provide the service and the Veteran had a long history of dysfunctional uterine bleeding primarily due to polycystic ovarian syndrome, but the fibroids contributed to the painful heavy menstrual bleeding.  "It was the [Veteran's] decision to consent for a hysterectomy, and she was referred to an appropriate [specialist] and received appropriate standard of care."

The opinion appears to focus on the VAMC's referral to an outside specialist and whether that should have happened sooner and the Veteran's own actions in seeking treatment, both in not seeking it sooner and then in consenting to a hysterectomy.  The issue isn't whether the referral to a specialist was appropriate.  The focus is on the failure to diagnose the condition BEFORE the referral.  

The questions to be answered are whether (1) VA failed to diagnose or treat the fibroids, or the condition that led to the hysterectomy; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  See 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the September 2012 VA examiner for review and an addendum opinion addressing the questions posed below.  

If the September 2012 VA examiner is no longer available, the claims folder should be for forwarded to an appropriate physician to obtain the opinion.   

Based on a review of the record, the examiner should render an opinion as to each of the following:  

(1) whether VA failed to diagnose or treat the condition that led to the hysterectomy; 

(2) whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and, 

(3) whether the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


